United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3117
                      ___________________________

                                  Bruce Luther

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 American National Bank of Minnesota; Johnston Law Office; Scott T. Johnston

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: April 2, 2014
                             Filed: April 28, 2014
                                 [Unpublished]
                                ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
      Bruce Luther appeals the district court’s1 adverse grant of judgment on the
pleadings, which resulted in the dismissal of all of his claims in his pro se civil
complaint citing 42 U.S.C. §§ 1983 and 1985(3). Upon careful de novo review, see
Ashley Cnty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009) (standard of
review), we agree with the district court that Luther failed to state a viable claim, see
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (complaint must contain sufficient factual
matter, accepted as true, to state claim to relief that is plausible on its face; factual
content must allow court to draw reasonable inference of liability); see also Stone v.
Harry, 364 F.3d 912, 914 (8th Cir. 2004) (though pro se complaints are to be
construed liberally, they still must allege facts to support claims advanced).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Luther’s pending
motions.
                    ______________________________




      1
        The Honorable Leo I. Brisbois, United States Magistrate Judge for the District
of Minnesota, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).

                                          -2-